DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: FIG. 1(b), Element 100 .  Examiner is unclear whether the device 100 should have been described as the electrochemical energy storage device 200 in the Specification, or if the device 100 is different from the electrochemical energy storage device 200, and the device 100 is mistakenly omitted from the FIG 1(b) drawing. Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informality: Claim 12 language includes, “…the at least on electrode comprises…” wherein “on” is likely a typographical error for “one.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear regarding the placement of strontium fluoride within the ceramics group required by claim 3. Applicant discloses the ceramic particles include at least one of oxides, carbides, sulfides, selenides, phosphides, nitrides, glass, and metal ([0033]). In the instant specification, strontium fluoride is disclosed to be a ceramic (ceramic microparticles comprising SrF2, [0041]), but Applicant does not disclose that the strontium fluoride ceramic is categorized as a ceramic comprising an oxide, carbide, sulfide, selenide, phosphide, nitride, glass, or metal. Nor does examiner understand how strontium fluoride fits into one of these categories. 
As stated by Claim 5, the ceramics group of Claim 3 comprises strontium fluoride, but the link between the strontium fluoride and its appropriate categorization within the group of an oxide, carbide, sulfide, selenide, phosphide, nitride, glass, or metal is unclear. It is therefore uncertain whether strontium fluoride is considered an acceptable ceramic per the grouping defined by the Applicant. Further clarification is needed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 describes the limitation of a separator according to Claim 3, wherein the plurality of ceramic particles comprises strontium fluoride microparticles. Claim 3 lists a group of ceramic microparticles and nanoparticles, but it is unclear how the strontium fluoride of Claim 5 comprises one of the ceramic particle elements of the group defined in Claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., US 20160164060 A1.
Regarding Claim 1, Zhang discloses a separator for an electrochemical energy storage device, the separator comprising: a polypropylene layer (PP microporous membrane, Example 1, [0077]); and a plurality of ceramic particles (ceramic coating slurry, [0077]), selected from at least one of ceramic microparticles (0.65 µm particles, [0077]; microparticles defined in Applicant’s instant specification as 0.1 µm – 100 µm [0029]) and ceramic nanoparticles (100 nm, Comparative Example 1, [0088]; nanoparticles defined in Applicant’s instant specification as 1 nm – 100 nm [0029]) wherein the ceramic particles are coated on the polypropylene layer ([0077-0078]).  
Regarding Claim 2, Zhang discloses all of the limitations as set forth above. Zhang further discloses the plurality of ceramic particles is ion conducting (TiO2, [0057]). 
Regarding Claim 3, Zhang discloses all of the limitations as set forth above. Zhang further discloses a separator wherein the ceramic microparticles and ceramic nanoparticles comprise at least one of oxides (Al2O3 microparticles, Table 1 and [0077]), carbides, sulfides, selenides, phosphides, nitrides, glass, and metal.
Regarding Claim 7, Zhang discloses all of the limitations as set forth above. Zhang further discloses an electrochemical energy storage device comprising at least one electrode and a separator, the separator comprising a polypropylene layer and a plurality of ceramic particles selected from at least one of ceramic microparticles and ceramic nanoparticles, wherein the at least one of the ceramic microparticles and ceramic nanoparticles are coated on the polypropylene layer (Claim 25, [0124]).

Regarding Claims 8, 9, 14, and 15, Zhang discloses all of the limitations as set forth above. Zhang further discloses the electrochemical energy storage device, wherein the ceramic particles are ion conducting and comprise at least one of oxides carbides, sulfides, selenides, phosphides, nitrides, glass, and metal (Claim 30, [0124]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., as applied to the claims above, and further in view of Cheiky et al. and Eylem et al., US 20080008937 A1.
Regarding Claim 4, 5, 10 and 11, Zhang discloses all of the limitations as set forth above and discloses using microparticles (0.65 µm particles, [0077]; microparticles defined in Applicant’s instant specification as 0.1 µm – 100 µm [0029]- see rejection of claim 1). Zhang is limited by not disclosing the plurality of ceramic particles become at least partially detached from the polypropylene layer during cycling, to form a secondary ion conducting barrier and the plurality of ceramic particles comprises strontium fluoride particles. Cheiky et al. discloses an electrochemical energy storage device comprising an anode and a counter electrode (Claim 10, [0025]) wherein the plurality of ceramic particles become at least partially detached from the polypropylene layer during cycling to form a secondary ion conducting barrier ([0011]), wherein the plurality of the ceramic particles comprises strontium fluoride microparticles ([0018]). Although Cheiky may disclose a separator wherein the strontium fluoride particles controllably leach out of the separator, Cheiky is limited by disclosing the application of the fluoride particles to a silver-zinc battery, rather than a lithium-based battery.
Cheiky discloses the accumulation of silver on the separator has a deleterious effect on the ionic conductivity of the membrane ([0004]), and further discloses a separator embedded with a fluoride salt, wherein the fluoride detaches from the separator to solubilize silver ions and advantageously slows the rate of silver deposition on the separator ([0011]). Although the disclosure of Cheiky pertains to a silver-zinc battery, the ambition to construct a separator which retains high ionic conductivity is a desire that extends to battery technologies other than silver-zinc, as further evidenced in Eylem et al.
Eylem et al. discloses a separator can include alkaline earth metal fluoride particles, that are essentially insoluble in electrolyte but are embedded in a regenerated cellulose film to dissolve slowly in alkaline electrolyte to liberate the electrolyte additive ([0097]), further showing motivation to include fluoride particles on a separator. Examiner notes the application of Eylem is to an alkaline battery, which further shows the fluoride and separator combination can be extended to battery compositions other than the silver-zinc of Cheiky.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the separator coated in strontium fluoride particles as taught by Cheiky, and applied the fluoride-embedded separators to extend to other battery compositions as taught by Eylem in the device of Zhang. A person having ordinary skill in the art before the effective filing date of the claimed invention therefore could have adapted the separator coated in strontium fluoride particles as taught by Cheiky to the lithium ion battery as taught by Zhang, in order to reduce losses of ionic conductivity within the battery. Such a configuration within the lithium ion battery of Zhang would also read upon Claims 10 and 11.

Regarding Claims 6, 12, and 13, Zhang, Eylem, and Cheiky disclose all of the limitations as set forth above. Concerning the location of the coating relative to the anode and separator positions, Zhang is limited by not specifically disclosing the strontium fluoride microparticles are coated on the surface of the separator facing the anode. Zhang discloses when one surface of a separator substrate is coated with the coating mixture, the coated surface may be placed against either electrode in a lithium ion battery, as well as more than one surface of a separator substrate may be coated with the coating mixture ([0055]), thus enabling the coating to be positioned between the separator substrate and the anode.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain a separator coated in strontium fluoride particles as taught by Cheiky, and have the coated layer face the anode in the lithium ion battery as taught by Zhang, in order to increase safety characteristics of the battery. Such a configuration within the lithium ion battery of Zhang would also read upon Claims 12 and 13.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yue et al., CN201711174510 and Zhang et al., US 20070072068 A1.
Yue et al. disclose a polypropylene composite diaphragm for a lithium ion battery, comprising a ceramic coating applied to the surface of the composite diaphragm. The ceramic coating particles are comprised of metals and oxides, wherein the coating is on both sides of the separator. 
Zhang et al. disclose an oxidation barrier for a lithium ion battery, comprising polypropylene and metal oxides, wherein the oxidation barrier is in contact with the separator and faces an electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                    

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721